Mr. Justice O’Connor specially concurring: I agree with what is said in the foregoing opinion and the conclusion reached, but in my opinion if the matter had not been adjudicated by the Supreme Court (325 Ill. 612, which reversed the decree of the superior court and remanded the cause with specific directions to modify the decree, which modified decree was affirmed by this court in 252 Ill. App. 468, and certiorari was denied by the Supreme Court), there never has been an accounting made, but on the contrary the parties have treated mere bookkeeping entries as actual money. The record discloses that when there appeared to be a profit to the members of the syndicate known as Upham & Co., checks were drawn to the respective members of the syndicate, which checks in most instances were immediately indorsed by the payees and deposited by complainant golf club in its bank. In some instances the checks were deposited by the payee who drew his check to the golf club for the same amount and the golf club then deposited the check in its bank. When these checks were deposited with the club shares of stock of the club were issued to the individuals for the respective amounts, the shares being issued at $100 each. This was according to an oral agreement entered into between the members of the syndicate. The transaction was merely colorable— bookkeeping entries; the parties did not get any money. It went to the golf club and all the members of the syndicate got was shares of stock in the golf club. It was more or less in the nature of a “wash sale,” and yet the individual members of the syndicate are held liable as though the transaction involved real money. There is no evidence as to what the stock was worth except that when they could find a purchaser they would sell some of it at $100 a share. This obviously is some evidence of value (Cloyes v. Plaatje, 231 Ill. App. 183, 188), but the record discloses that all of the stock could not be sold to the public. There is no evidence in the record as to the amount of money spent in building the golf course. Obviously, the parties were liable only for the amount out of which the golf club was cheated. Moreover, Charles K. (“Chick”) Evans, Jr., was given 75 shares of stock in the golf club. It is said he paid nothing for the stock but he is held liable for it at $100 a share, with interest. He makes no complaint nor does anyone for him. It might have been of great benefit to the golf club to give Mr. Evans this stock. Judges are not presumed to be more unfamiliar with public affairs than is the average citizen. At the time in question Mr. Evans was the champion golfer, and his connection with the club might well be of more benefit to it than the 75 shares, which the club might not have been able to sell. But even if it were able to sell the stock, it might still have been a good investment for the golf club. As. stated, I am clear that there has never been an accounting in this case, but feel that the matter has been so adjudicated that it caunot now be gone into. .